Citation Nr: 0527509	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-08 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher disability rating for migraine 
headaches, currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The September 
2002 rating decision granted service connection for migraine 
headaches, and assigned a 50 percent disability rating 
effective August 27, 2002.  With regard to the disability 
rating assigned, a notice of disagreement was filed in 
January 2003, a statement of the case was issued in April 
2003, and a substantive appeal was received in April 2003.

In the September 2002 rating decision, the RO also granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned a 30 percent disability rating effective August 
16, 2001, the date of receipt of the veteran's initial claim.  
The veteran filed a notice of disagreement with regard to the 
disability rating assigned, and also claimed entitlement to a 
total rating based on individual unemployability (TDIU).  The 
veteran perfected his appeal in April 2003, with regard to 
the disability rating assigned to PTSD.  In a December 2003 
rating decision, the RO assigned a 100 percent disability 
rating to PTSD, effective January 17, 2003, and determined 
that entitlement to individual unemployability was a moot 
point as a 100 percent disability evaluation had been 
assigned to the veteran's service-connected PTSD.  In January 
2004, the veteran expressed disagreement with the effective 
date assigned to the 100 percent disability evaluation for 
PTSD, and for the disallowance of a TDIU prior to January 17, 
2003.  In a July 2005 rating decision, the RO granted a 100 
percent evaluation for PTSD effective August 16, 2001, and 
noted entitlement to "total and permanent" status pursuant 
to 38 C.F.R. § 3.340(b).  Again, the issue of entitlement to 
a TDIU was a moot point as a 100 percent disability rating 
for PTSD was assigned effective August 16, 2001.  The Board 
notes that the veteran did not file a notice of disagreement 
with regard to the effective date assigned to the grant of 
service connection for PTSD.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).  Thus, this constitutes a full award 
of the benefits sought on appeal, as the highest disability 
rating allowable under the schedular criteria has been 
assigned to service-connected PTSD, and the effective date 
assigned to the grant of entitlement of the 100 percent 
disability rating for PTSD is August 16, 2001, the date of 
the veteran's initial claim for compensation.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) ; see 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


FINDINGS OF FACT

The current 50 percent evaluation assigned to migraine 
headaches is the maximum evaluation under the rating 
criteria, and his migraine headaches have not resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 50 percent for migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 8100 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
September 2002 rating decision which granted service 
connection for migraine headaches, and assigned a 50 percent 
disability rating.  In February 2005, a VCAA letter was 
issued to the veteran.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in February 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
outpatient treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded two VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The highest rating assignable under the rating criteria for 
migraine headaches, Diagnostic Code 8100, is 50 percent which 
is warranted when there are migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124(a), Diagnostic Code 8100.

Service medical records dated in May 1969 reflect a complaint 
of a headache all day.  A May 1971 service medical record 
reflects a report of a long history of migraine headaches.

The veteran underwent a VA examination in August 2002.   With 
regard to employment, he reported that he retired in February 
2000, taking early retirement.  He was working at that time 
as a Federal Employee for the United States Army in quality 
control in the supply department.  He retired early due to 
complications at work related to an injury.  With regard to 
his migraine headaches, post-service he reported the worst 
period he ever had with headaches was around 1979, and he was 
admitted to Park View Hospital to get control of the 
headaches.  He had the loss of visual field in the inferior 
part of the field at that time, severe nausea and vomiting as 
well as a terrible headache.  He reported that the headaches 
generally begin behind his eyes and into the top of his head, 
although they may center and intensify near the left eye.  He 
becomes somewhat dizzy during the headaches and he says that 
if they become fairly bad he will have some blurring of his 
vision.  He experiences nausea with the headaches, but does 
not have any emesis, although he says he is unable to eat and 
will tend to suck lemon drops while he has the headache.  He 
also has photophobia and will want to go and lie down in a 
dark room.  He reported the headaches last a day to a day and 
a half, although most of this period of time is a lingering, 
aching and drained quality and that the severe intense part 
of the headache lasts about two hours.  For the most part, he 
will go and lie down with a cold washcloth over his forehead 
and stay in a dark room.  He takes Ibuprofen or occasionally 
Tylenol for the headache.  He reported that the headaches 
come about once a week although it is variable and sometimes 
it is once every two weeks.  They can be triggered by bright 
sunlight or when he has depression.  He says he tends to have 
a lot of headaches when he is depressed.  Physical 
examination was limited to the neurological examination.  
Cranial nerves, discs were flat and full.  Fundi was normal.  
Extraocular movements are full without diplopia or nystagmus.  
Pupils were three millimeters, equal, round and reactive to 
light and accommodation.  Facial movement and sensation were 
symmetrical.  Tongue and palate were midline and shoulder 
shrug symmetrical.  Hearing was intact to finger rubbing.  
The examiner diagnosed migraine headaches with a frequency of 
once a week to once every two weeks.  The headaches were for 
the most part incapacitating for about two hours during which 
he will lie in a dark room.

A December 2002 outpatient treatment record reflects the 
veteran complained of a dull headache with visual changes 
described as "a jagged line, like lightening, and all kinds 
of flashing light."  He also reported having headaches about 
once a week, but that he had not had one with the visual 
changes in many years.  The examiner noted that the visual 
symptoms described by the veteran were suggestive of basilar 
artery migraine.  Subsequent outpatient treatment records 
reflect a diagnosis of migraine headaches.

In July 2003, the veteran underwent another VA examination 
for migraine headaches.  The veteran reported that he worked 
a total of two months between August and October 2002.  He 
was stocking shelves, and quit because of mental issues.  The 
veteran reported that his migraine headaches began in 
service, and he would have 4 to 8 severe headaches per year.  
They would force bed rest for one to two days.  He stated 
that he would get a hemianopsia with his severe headaches.  
He stated that he did have an olfactory aura and had a 
sensation of smelling iodine prior to the onset of his 
headaches.  He stated that Imitrex and Ergostat were helping 
in aborting the headaches.  When the headaches occur they are 
bilateral, retro-orbital and both pressure like and 
throbbing.  He will get some tingling bilaterally in his legs 
with the headaches.  The headaches tend to be exacerbated by 
anxiety.  They are not related to the time of day, time of 
month, or time of year.  He has not had any clustering of the 
headaches.  His last intramuscular injection for pain control 
was in 1978.  He stated that overall the headaches have not 
changed in frequency, nor have they changed in intensity.  He 
had a CAT scan in July 2003 of his brain and no mass lesions 
were identified.  On physical examination, the head was 
normocephalic and atraumatic.  The eyes revealed extraocular 
movements intact.  Pupils were equal, round and reactive to 
light and accommodation, no nystagmus.  The discs were sharp.  
There was no arteriolar narrowing or AV nicking.  The visual 
field were intact.  The hearing was normal, the mouth 
unremarkable, and the neck was supple.  There was no goiter, 
bruits, nodes, or jugular venous distention.  The examiner 
diagnosed migraine headaches.  The examiner opined that with 
regard to employability, the veteran did not have any 
limitations with regard to his service-connected migraine 
headaches.  His migraines have not changed in frequency and 
in intensity over the last 34 years and he did successfully 
work for many years in the civil service with this condition.  
Overall, he is capable of performing sedentary activity.  He 
does have low back degenerative joint disease with sciatica.  
He would have difficulty doing repeated bending and stooping 
but he could probably lift 20 pounds occasionally and 10 
pounds frequently.  He could work with his upper extremities 
with no impairment and he does not have any communicative 
impairments.

Initially, the Board notes that the veteran's service-
connected disability is currently rated as 50 percent 
disabling, which is the highest rating assignable under the 
current rating criteria for migraine headaches.  See 38 
C.F.R. § 4.124(a), Diagnostic Code 8100; see Grantham, 114 F. 
3d at  1158.  The Board has carefully reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of an evaluation in excess of 50 percent 
for migraine headaches.

The Board has considered alternative diagnostic codes that 
potentially relate to the veteran's migraine headaches.  The 
Board finds, however, that a rating in excess of 50 percent 
is not warranted under any alternative provision. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
migraine headaches has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization (i.e., beyond that contemplated in the 
assigned 50 percent evaluation).  On examination in August 
2002, the veteran reported early retirement from the Army in 
February 2000 due to a work related injury.  VA outpatient 
treatment records reflect chronic low back pain related to a 
work injury in 1999.  On examination in July 2003 the veteran 
reported that he worked for a few months in 2002 but stopped 
working due to mental issues.  As noted in the introduction 
portion of this decision, service connection is in effect for 
PTSD, rated 100 percent disabling.  Moreover, the July 2003 
VA examiner opined that the veteran did not have any 
employment limitations with regard to his migraine headaches, 
as they had not changed in frequency or intensity over the 
course of 34 years, and he successfully worked during that 
time.  The examiner opined that the veteran could work with 
his upper extremities with no impairment, and he did not have 
communicative impairments.  The examiner opined that the 
veteran would have difficulty with employment that required 
bending or stooping, but such limitation was based on 
findings related to his nonservice-connected low back 
disability.  VA's General Counsel has noted "mere assertions 
or evidence that a disability interferes with employment" is 
not enough to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Consequently, under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  
Additionally, although the veteran reported being 
hospitalized in 1979 due to migraine headaches, the medical 
evidence of record does not reflect any hospitalizations 
since that time.  Thus, the evidence of record does not 
reflect frequent periods of hospitalization as contemplated 
by the extraschedular criteria.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the grant of a 50 percent rating for 
migraine headaches constitutes a full award of the benefit 
sought on appeal with respect to that issue.  See Grantham, 
114 F. 3d at 1158.  Neither the veteran nor his 
representative submitted a jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level within the applicable time period.  
Thus, those issues are not currently in appellate status.  
Id.  Accordingly, the benefit sought on appeal is denied.




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


